
	
		I
		111th CONGRESS
		1st Session
		H. R. 3658
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2009
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make technical corrections to subtitle A of title VII
		  of the Consolidated Natural Resources Act of 2008, and for other
		  purposes.
	
	
		1.Immigration status,
			 employment authorization, and registration of aliens in the Commonwealth of the
			 Northern Mariana Islands
			(a)Immigration
			 status
				(1)Special
			 ruleParagraph (1) of section 6(e) of the Joint Resolution
			 entitled A Joint Resolution to approve the Covenant To Establish
			 a Commonwealth of the Northern Mariana Islands in Political Union with the
			 United States of America, and for other purposes, approved
			 March 24, 1976 (48 U.S.C. 1806(e)), as added by section 702 of the Consolidated
			 Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854)), is
			 amended—
					(A)in subparagraph
			 (A), by striking subparagraph (B), and adding
			 subparagraphs (B) and (C),;
					(B)by redesignating
			 subparagraph (B) as subparagraph (D); and
					(C)by inserting after
			 subparagraph (A) the following:
						
							(B)Special
				rule
								(i)In
				generalExcept as provided in subparagraph (D), no alien who is
				described in clause (ii) may be removed from the United States on the grounds
				that such alien's presence in the Commonwealth of the Northern Mariana Islands
				is in violation of section 212(a)(6)(A) of the Immigration and Nationality Act
				(8 U.S.C. 1182(a)(6)(A)), prior to the date that is 5 years after the
				transition program effective date.
								(ii)Alien
				describedAn alien described in this clause is an alien
				who—
									(I)on May 8, 2008,
				was a resident of the Commonwealth of the Northern Mariana Islands and
				was—
										(aa)a
				permanent resident (as that term is defined in part 5–40.0–201 of the Northern
				Mariana Islands Administrative Code);
										(bb)an
				immediate relative of a citizen (as those terms are defined in such part
				5–40.0–201); or
										(cc)the
				parent of a citizen (as that term is defined in such part 5–40.0–201) who was
				under 21 years of age; and
										(II)on the transition
				program effective date, was lawfully present in the Commonwealth of the
				Northern Mariana Islands or only temporarily absent from the Commonwealth
				pursuant to the immigration laws of the Commonwealth.
									(C)Special
				nonimmigrant visa for parents
								(i)In
				generalAn alien parent described in subparagraph (B)(ii)(cc) is
				eligible for a special nonimmigrant visa issued pursuant to this subparagraph.
				Such visa shall—
									(I)grant the alien
				all of the privileges granted to an alien lawfully admitted for permanent
				residence, except that the alien shall reside in the Commonwealth of the
				Northern Mariana Islands; and
									(II)be valid until
				the earlier of—
										(aa)the
				date that the child of the alien petitions for an adjustment of status for the
				alien to that of an alien lawfully admitted for permanent residence (as that
				term is defined in section 101(a)(20) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(20)));
										(bb)the
				date that the alien ceases to reside in the Commonwealth; or
										(cc)November 28,
				2014.
										(ii)Petitions for
				adjustment of statusA child of an alien parent described in
				subparagraph (B)(ii)(cc) may petition for an adjustment of status for the alien
				parent as described in clause (i)(II)(aa) during the period beginning on
				January 1, 2014, and ending on November 28, 2014, regardless of the age of the
				child.
								.
					(2)ConstructionSuch
			 paragraph (1), as amended by paragraph (1) of this subsection, is further
			 amended by adding at the end the following:
					
						(E)ConstructionThis
				paragraph shall be construed to permit an alien who may not be removed
				212(a)(6)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A))
				under subparagraph (A) or (B) of this paragraph to leave the Commonwealth of
				the Northern Mariana Islands for a temporary absence and return to the
				Commonwealth pursuant to the entrance permit issued to the alien by the
				Commonwealth.
						.
				(3)Employment
			 authorizationParagraph (2) of such section 6(e), is
			 amended—
					(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving
			 such clauses two ems to the right;
					(B)by striking
			 An alien and inserting the following:
						
							(A)In
				generalExcept as provided in subparagraph (B), an
				alien
							;
				and
					(C)by adding at the
			 end the following:
						
							(B)Special
				ruleAn alien who is described in paragraph (1)(B)(ii) shall be
				considered authorized by the Secretary of Homeland Security to be employed in
				the Commonwealth of the Northern Mariana Islands until the date that is 5 years
				after the transition program effective
				date.
							.
					(4)RegistrationParagraph
			 3 of such section 6(e) is amended to read as follows:
					
						(3)Registration
							(A)Requirement for
				registrationBeginning not later than November 28, 2009, and on
				an on-going basis, the Secretary of Homeland Security shall require any alien
				present in the Commonwealth of the Northern Mariana Islands on or after the
				transition period effective date to register with the Secretary.
							(B)Schedule for
				initial registrationThe Secretary shall complete the initial
				registration of all aliens required to register under subparagraph (A) not
				later than February 1, 2010.
							(C)Inapplicability
				of prohibition on removal and employment authorizationParagraphs
				(1) and (2) shall not apply to any alien who fails to register as required by
				this paragraph.
							(D)CooperationNotwithstanding
				any other provision of law, the Government of the Commonwealth of the Northern
				Mariana Islands shall provide to the Secretary all Commonwealth immigration
				records or other information that the Secretary deems necessary to assist in
				the implementation of this paragraph or other provisions of the Consolidated
				Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 854) or any
				amendment made by that Act.
							(E)Construction
				with the INANothing in this paragraph may be construed to modify
				or limit the application of section 262 of the Immigration and Nationality Act
				(8 U.S.C. 1302) or any other provision of the Immigration and Nationality Act
				(8 U.S.C. 1101 et seq.) relating to the registration of
				aliens.
							.
				2.Adjustment of
			 status for permanent residents of the CommonwealthSection
			 6 of the Joint Resolution entitled A Joint Resolution to approve the
			 Covenant To Establish a Commonwealth of the Northern Mariana Islands in
			 Political Union with the United States of America, and for other
			 purposes, approved March 24, 1976 (48 U.S.C. 1806(e)), as added by
			 section 702 of the Consolidated Natural Resources Act of 2008 (Public Law
			 110–229; 122 Stat. 854)) is amended—
			(1)by redesignating
			 subsections (f), (g), and (h), as subsections (g), (h), and (i), respectively;
			 and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)Adjustment of
				status for permanent residents of the Commonwealth
						(1)Special
				nonimmigrant visaAn alien
				who was, on May 8, 2008, described in part 5–40.1–200 of the Administrative
				Code of the Northern Mariana Islands (as in effect on such date) is eligible
				for a special nonimmigrant visa issued pursuant to this paragraph. Such visa
				shall—
							(A)grant the alien
				all of the privileges granted to an alien lawfully admitted for permanent
				residence, except that the alien shall reside in the Commonwealth of the
				Northern Mariana Islands; and
							(B)be valid until the
				earlier of—
								(i)the date on which
				the alien adjusts status under paragraph (2); or
								(ii)the date on which
				the alien ceases to reside in the Commonwealth.
								(2)Adjustment of
				statusAn alien is eligible for an adjustment of status to that
				of an alien lawfully admitted for permanent residence (as that term is defined
				in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(20))), pursuant to this paragraph, if the alien—
							(A)was, on May 8,
				2008, described in part 5–40.1–200 of the Administrative Code of the Northern
				Mariana Islands (as in effect on such date); and
							(B)applies for such
				status during the period beginning on January 1, 2014, and ending on November
				28,
				2014.
							.
			3.Northern Mariana
			 Islands visitor entry program transition
			(a)In
			 generalNotwithstanding
			 section 705(b) of the Consolidated Natural Resources Act of 2008 (48 U.S.C.
			 1806(b)), the amendments made by section 702(b) of such Act shall take effect
			 on the date that is 180 days after the transition program effective date
			 described in section 6(a) of Public Law 94–241 (48 U.S.C. 1806(a)) (as added by
			 section 702(a) of the Consolidated Natural Resources Act of 2008). In a case in
			 which the transition program effective date has been modified under paragraph
			 (3) of such section 6(a) before the date of the enactment of this Act, such
			 amendments shall take effect on the date that is 180 days after the modified
			 date.
			(b)Treatment of
			 CNMI visitor entry programDuring the 180-day period referred to in
			 subsection (a), the Secretary of Homeland Security shall administer the visitor
			 entry program of the Commonwealth of the Northern Mariana Islands consistent
			 with the provisions of Commonwealth law governing the program that were in
			 effect on the day before the commencement of such period.
			4.Family-based
			 immigration fee reduction for residents of the Commonwealth
			(a)In
			 generalThe Consolidated
			 Natural Resources Act of 2008 (Public Law 110–229; 122 Stat. 754) is amended by
			 inserting after section 703 the following:
				
					703A.Family-based
				immigration fee reduction for residents of the Commonwealth
						(a)Family-Based
				immigration benefit application and petition fees
							(1)In
				generalThe Secretary of
				State, the Attorney General, and the Secretary of Homeland Security shall
				reduce the fees for family-based immigration benefit applications and petitions
				(including associated fees, such as fees for fingerprinting or supporting
				documents) collected from residents of the Commonwealth of the Northern Mariana
				Islands who had immediate relative status pursuant to the immigration laws of
				the Commonwealth of the Northern Mariana Islands on May 8, 2008.
							(2)Amount of
				reductionThe amount of the
				reduction shall be established by the Secretary of Homeland Security. It shall
				be a percentage reduction that is as least as great as the difference
				(expressed as a percentage) between the average per capita income in the
				Commonwealth of the Northern Mariana Islands and the average national per
				capita income in the United States as a whole (as determined according to the
				most recent data available from the Bureau of the Census).
							(b)Requirements for
				sponsor’s affidavit of supportIn the case of a resident of the
				Commonwealth of the Northern Mariana Islands who had immediate relative status
				pursuant to the immigration laws of the Commonwealth of the Northern Mariana
				Islands on May 8, 2008, section 213A(f)(1)(E) of the Immigration and
				Nationality Act (8 U.S.C. 1183a(f)(1)(E)) shall not apply.
						(c)Effective
				dateThis section shall take effect on the date of the enactment
				of this section and shall cease to be effective on December 31,
				2014.
						.
			(b)Clerical
			 amendmentThe table of
			 contents for the Consolidated Natural Resources Act of 2008 (16 U.S.C. 1 note)
			 is amended by inserting after the item relating to section 703 the
			 following:
				
					
						703A. Family-based immigration fee
				reduction for residents of the
				Commonwealth.
					
					.
			5.Effective
			 dates
			(a)Section
			 3Section 3 shall take effect
			 on the date of the enactment of this Act.
			(b)Section
			 4Section 703A of the Consolidated Natural Resources Act of 2008,
			 as added by section 4 of this Act, shall be effective in accordance with
			 subsection (c) of such section 703A.
			(c)Other
			 provisionsExcept as provided in subsection (b), the amendments
			 made by this Act shall take effect as if included in the enactment of subtitle
			 A of title VII of the Consolidated Natural Resources Act of 2008.
			
